Citation Nr: 0320716	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from June 1965 to September 
1966 as a midshipman at the United States Naval Academy.  He 
has been a member of the Reserves since 1974 and, as 
pertinent to this claim, had a period of Active Duty for 
Training (ACDUTRA) from April 11 through April 24, 1994.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in July 1995, which denied service connection for 
degenerative disc disease of the cervical spine.  In May 1998 
this matter came before the Board and was remanded to the RO 
for further evidentiary development.  The Board again 
remanded the matter for further development December 1999.


FINDING OF FACT

The veteran's cervical spine condition increased in severity 
as a result of his period of ACDUTRA in April 1994.


CONCLUSION OF LAW

The veteran's cervical spine disability was aggravated during 
a period of active duty for training (ACDUTRA) in April 1994.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  A letter from the RO, dated 
in March 2002, first notified the veteran of this change in 
the law.   

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  The RO sent the 
veteran a letter in May 1998 which informed him that 
information regarding treatment he received was necessary in 
connection with his claim and requested that he furnish the 
names of all medical care providers, both VA and private, 
that treated him for his cervical spine problems prior to 
ACDUTRA in April 1994, in particular treatment received for 
cervical traction.  He was provided VA Forms 21-4142.  He was 
further directed to list ant VA facilities at which he was 
treated and provided a VA Form 21-4138.  A July 1998 letter 
from the RO asked the veteran to furnish copies of any 
treatment for cervical traction/cervical radiculopathy 
shortly before his period of ACDUTRA in April 1994 or, 
alternatively, to provide the names and addresses of the 
health care providers on an enclosed VA Form 21-4142.  He was 
instructed that if he had not sought any medical treatment 
for his cervical condition prior to April 1994 to make a 
statement indicating such on an enclosed VA Form 21-4138.  In 
this regard the veteran submitted a statement, received in 
September 1998, in which he stated that he was not aware of 
any records of treatment for neck pain other than treatment 
sought in conjunction with his current claim.  Another 
statement by the veteran, received in October 1999, was to 
the same effect.  The March 2002 RO letter to the veteran 
informed him that VA had not received the requested ACDUTRA 
dates and medical evidence and requested that he ask the 
custodian of those records to provide VA with official 
certification setting forth the inclusive dates of active 
duty for training and inactive duty for training from April 
1994 to the present along with any medical records 
corresponding with such ACDUTRA and INACDUTRA.  Additionally, 
the RO sent the veteran a letter in June 2002 which informed 
him of what the evidence must show in order to establish 
entitlement.  The letter reiterated the request in the March 
2002 letter and asked him to tell the RO whether he was still 
in the reserves, or if he had separated/retired from the 
reserves.  He was also again asked to provide the RO with the 
names, addresses, and dates of treatment of any medical 
providers as well as the name and location of any VA medical 
facility where he received treatment.  An August 2002 RO 
letter to the veteran requested that he send the RO his leave 
and earnings statements showing his active duty dates from 
April 1994 to the present and the address of his current 
reserve unit in Atlanta that has copies of his service 
medical records.  A December 2002 RO letter to the veteran 
informed him that VA still needed his leave and earnings 
statements for the period from April 1994 to the present.                            

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the June 2002 
letter informed him that VA would make reasonable efforts to 
help him to obtain relevant records necessary to substantiate 
his claim, to include developing for medical records, 
employment records, or records from other Federal agencies.  
In addition, he was informed that VA would assist him by 
providing a medical examination or getting a medical opinion 
if VA decided it was necessary in order to make a decision on 
his claim.  See 38 C.F.R. § 3.159(c) (2002).  In August 1994 
the RO sent letters to private medical providers requesting 
the veteran's records.  The requested records were obtained.  
Service medical records were also received.  A VA examination 
was conducted in November 1994 and, additionally, X-rays were 
taken.  In January 2000, the RO sent a letter to the U.S. 
Army Reserve Personnel Command in St. Louis, Missouri, 
requesting all service records relating to the veteran's 
ACDUTRA since April 1994.  However, the veteran later 
submitted a statement saying that this location would not 
have his records.  He suggested that the RO contact a Ray 
Gentle at the 812th TRANS BN (MT), in Charlotte, North 
Carolina, for these records.  The RO then sent Mr. Gentle a 
letter asking him to provide the RO with the requested 
records.  The RO sent Mr.Gentle another letter requesting 
these records in June 2002.  The veteran thereafter, by a 
letter received in May 2002, informed VA that Mr. Gentle had 
retired and that he had changed reserve units.  The veteran 
also included a handwritten account of his ACDUTRA periods 
from 1994 to 2002, which he stated he received from his Army 
leave and earnings statements.  In a statement received in 
September 2002, the veteran listed the address of his new 
reserve unit as Fort Jackson, South Carolina, and stated that 
he was "working on" copies of his leave and earnings 
statements and that he would forward them to VA shortly.  
Also in September 2002 the RO sent the U.S. Army Reserve 
Readiness Command in Fort Jackson, South Carolina, requesting 
the veteran's medical and personnel records.  The letter also 
requested that any financial records showing when the veteran 
was present on ACDUTRA be sent.  Letters to the Defense 
Finance and Accounting Services were sent by the RO in 
September 2002 and December 2002 seeking all-inclusive dates 
that the veteran attended ACDUTRA and INACDUTRA from April 
1994 to the present.  The letter stated that if the records 
did not show the ACDUTRA and INACDUTRA dates from April 1994 
to the present that a statement to that effect be sent.  The 
record contains a chronological statement of retirement 
points dated in November 2000 from Army Reserve Personnel in 
St. Louis, Missouri, along with a handwritten note that 
stated one active duty points was awarded for every day of 
ACDUTRA, however, the veteran's actual dates on ACDUTRA are 
not discernable from this statement.  The U.S. Army Reserve 
Readiness Command in Fort Jackson, South Carolina, sent VA 
copies of the veteran's last physical examination and all 
supporting pay documents obtainable at that unit level.  They 
again submitted these records in May 2003.  Given the 
foregoing, the Board finds that VA has complied with its duty 
to notify the appellant of the duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted, especially as the Board has granted the claim in 
issue.  

				II.  Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.    

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred or aggravated in the 
line of duty, or a period of inactive duty training during 
which the veteran was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty prescribed for the 
Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the 
Army National Guard of the United States. 38 U.S.C.A. § 
101(26), (27).

The veteran contends that service connection is warranted for 
his cervical spine disability.  Specifically, he claims that 
his cervical spine disability was "aggravated" during a 
period of ACDUTRA in April 1994, although he had also 
contended this condition was "incurred" during this period 
of ACDUTRA.  In a statement from the veteran, received in 
March 1997, he indicated that where his condition was only 
minor in nature before this period of ACDUTRA, it has been a 
constant problem ever since.  He stated that it has prevented 
him from being able to wear a helmet for any period of time 
and has made driving distances, a part of his job, difficult.  

In a statement from the veteran, dated in October 1999, he 
stated that he did not have any treatment records related to 
his cervical spine condition prior to his April 1994 ACDUTRA 
incident.   

The record does show that the veteran suffers from 
degenerative disc disease of the cervical spine.  

Progress notes from Rehability Center dated in May 1994 
indicate that the veteran had a past history of cervical 
radiculopathy and had recently suffered a reoccurrence of 
this condition.  The veteran stated that this episode began 
about one month prior, while on ACDUTRA.  Notes from June 
1994 indicate that his condition was improving every day.    

Records from Mecklenberg Medical Group, also dated in May 
1994, include a report of X-rays taken of the cervical spine.  
The report noted that the C5-6 disc space was quite narrowed.  
The exit foramina at that level were patent.  The impression 
was degenerative disc disease C5-6.  Records note that he 
complained that his neck started bothering him while on 
ACDUTRA in April 1994 and that he called for an appointment 
on May 6, 1994, because his condition had not improved.  A 
note dated in July 1994 reported that the veteran was feeling 
much better and that he had completed his physical therapy 
program, but was continuing to do home cervical traction 
about twice a week.  He reported minimal symptoms.  

The veteran submitted to a VA examination in November 1994.  
The examination report notes that the veteran stated that 
while on ACDUTRA in April 1994 he was required to wear a 
helmet and ride in an Army vehicle for 1,000 miles.  He 
stated that thereafter he began to experience severe cervical 
spine pain with bilateral radiculopathies.  The veteran 
acknowledged the above-mentioned physical therapy program and 
stated that he had progressively improved with respect to his 
symptomatology, but that he still experiences intermittent 
radiculopathy in the left upper extremity.  The veteran 
stated that his symptoms are worsened by extended periods of 
driving which is required with his job.  It was reported that 
at the time of the examination, the veteran was experiencing 
only a minimal amount of symptomatology, primarily localized 
in the lower cervical spine or upper thoracic spine, with no 
radiculopathy present.  After examination, the veteran was 
diagnosed with degenerative joint disease/degenerative disc 
disease of the cervical spine with recurrent radiculopathy in 
the C5 nerve root distribution.  The examiner remarked that 
the veteran suffered an acute episode and was responding to 
conservative treatment measures of nonsteroidal anti-
inflammatory agents again with aggressive physical therapy.  

A report of X-rays taken in conjunction with the November 
1994 VA examination revealed narrowing of the C5-6, C6-7 
intervertebral disc spaces with marginal spurring with 
minimal narrowing at C4-5 disc space which it was noted could 
be secondary to disc pathology at one or more of these 
levels.  Straightening of the normal lordotic curve in this 
region was noted.  There was moderate spur formation 
involving the bodies of the mid and lower cervical vertebrae.  

Additionally, the record contains a statement by Wiley H. 
Johnson, received in November 1996, in which he indicated 
that he worked closely with the veteran during the April 1994 
period of ACDUTRA and that he recalled the veteran 
complaining of some back discomfort.  He stated further that 
this period of training involved wearing Kevlar helmets and 
load bearing equipment and that travel on tactical vehicles 
often on unimproved roads.  

First, the Board finds that the condition in issue did, in 
fact, exist prior to the period of ACDUTRA in April 1994.  
Data recorded during the course of treatment shortly after 
the period of ACDUTRA in question establishes that the 
veteran had problems with his neck previously.  Such a 
history recorded by a private medical provider during the 
course of routine treatment carries a great deal of weight.  
Simple put, the preponderance of the evidence shows the 
condition preexisted the April 1994 period of ACDUTRA and the 
question thus becomes whether the preexisting condition was 
aggravated therein.  The Board finds that the veteran's 
preservice cervical spine condition underwent a chronic 
increase in disability during his April 1994 period of 
ACDUTRA beyond any normal progression.  In this regard, the 
Board acknowledges that temporary or intermittent flare-ups 
of the pre-existing condition during service are not 
considered to be aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  The determination 
whether a preexisting disability was aggravated by service is 
a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  Here, there are no treatment records in the claims 
folder regarding his cervical spine condition prior to his 
period of ACDUTRA in April 1994 and although the April 1994 
incident was characterized as an "acute episode" in the VA 
examination report, this examination was not conducted until 
more than six months after the incident.  Further, although 
the report noted that the veteran was responding to 
conservative treatment measures of nonsteroidal anti-
inflammatory agents with aggressive physical therapy, he was 
noted to have degenerative disc disease with recurrent 
radiculopathy in the C5 nerve root distribution.  Indeed, the 
examiner remarked that bending to the right, with traction 
applied to the left upper extremity, recreates a minimal 
amount of the radiculopathy in the left upper extremity.  The 
Board notes that the veteran repeatedly stated that he had no 
such problems prior to his April 1994 period of ACDUTRA and 
there is no evidence to the contrary.  Further, it appears 
that the veteran has described activities during this period 
of training which could very well have resulted in increased 
disability.          

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
After reviewing the record, the Board, giving the veteran the 
benefit of the doubt, finds that the available medical 
evidence demonstrates that the pre-existing cervical spine 
condition underwent a chronic increase in severity beyond 
normal progression during his period of ACDUTRA in April 
1994.  


ORDER

Service connection for a cervical spine disability, to 
include degenerative disc disease, is granted.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

